Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haas [WO 2010/060561] in view of Haddadin [US Pub# 2018/0207795].

Regarding claims 1-9: Haas shows An articulated robot arm comprising:
a plurality of skeleton links (4,5,6); the skeleton links of the adjacent ones are rotatable relative to one another (see translation [0050]); and at least one skin shell (8) for at least one of the skeleton links (4,5,6,7) the at least one skin shell forming a non-structural skin around the at least one of the skeleton links (see fig 5A).
wherein at least one of the links (5) has a latticed strut portion between connector ends, 
wherein at least one of the links (4,5,6,7) has connector ends define receptacles for receiving a portion of the motorized joint units, wherein at least one of the skeleton links (5) is a monolithic piece.
the at least one skin shell (8) has complementary fasteners (18,19,20,21) on opposed edges for clipping edges of the at least one skin shells to one another around the at least one of the skeleton links (see fig 3).
wherein the edges of the at least one skin shell (8) are interconnected to one another fastener-less so as to be secured to the at least one of the skeleton links.
wherein the complementary fasteners (18,19,20,21) include sets of a catch and of a tongue and slot.
wherein the edges of the at least one of the skins have complementary overlap joint portions to form an overlap joint at seams between the skin shells ( the edges of portion 8.1a overlap with portion edges 8.1b see fig 4).
Haas does not explicitly show motorized joint units forming joints between adjacent ones of the skeleton links, wherein the links have a polymeric or metallic body. the connector ends for connection to a portion of the motorized joint units. However Haddadin shows motorized joint units forming joints ([0034]) between adjacent ones of the skeleton links, wherein the links have a polymeric or metallic body ([0031]). the connector ends of skeleton links for connection to a portion of the motorized joint units.
It would have been obvious to someone having ordinary skill in the art at the time if the effective filling date to have formed motorized joints between the skeleton links to power the links and move the link simultaneously in different directions and rotations. It would have also been obvious to have made links from metallic body to increase the strength of links. 
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haas [WO 2010/060561] in view of Haddadin [US Pub# 2018/0207795].

Regarding claims 10-19: Hass shows A link assembly for an articulated robot arm comprising:
a skeleton link (4,5,6,7) the skeleton link having a strut portion (5) extending between connection ends, at least one skin shell (8), the at least one skin shell forming a non-structural skin around the at least one of the skeleton links (6).
wherein the skeleton has a latticed strut portion (5) between connector ends, 
wherein the skeleton link (6) has connector ends (see fig 2).
wherein the skeleton link (5) is a monolithic piece.
wherein the at least one skin shell (8) has complementary fasteners (18,19, 20, 21) on opposed edges for clipping edges of the at least one skin shells to one another around the skeleton link.
wherein the edges of the at least one skin shell (8) are interconnected to one another fastener-less so as to be secured to the skeleton link (6).
wherein the complementary fasteners include sets of a catch and of a tongue and slot (see fig 3).
wherein the edges of the at least one of the skins have complementary overlap joint portions to form an overlap joint at seams between the skin shells (see fig 4).
including two of the at least one skin shell (8).
Haas does not explicitly show motorized joint units forming joints between adjacent ones of the skeleton links, wherein the links have a polymeric or metallic body. the connector ends for connection to a portion of the motorized joint units. However Haddadin shows motorized joint units forming joints ([0034]) between adjacent ones of the skeleton links, wherein the links have a polymeric or metallic body ([0031]). the connector ends of skeleton links for connection to a portion of the motorized joint units.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haas [WO 2010/060561] in view of Haddadin [US Pub# 2018/0207795] in further view of Choi [US Pub# 2013/0074637].
Regarding claim 20 Haas and Haddadin does not explicitly disclose that at least one skin shell is made of a polymer. However Choi shows a robot arm with skin shell (12) made of polymer ((0072]).
It would have been obvious to someone having ordinary skill in the art at the time of the
effective filing date to have made the shells from polymer material to increase the flexibility and
the maneuvering of the robot arm.

Response to Arguments
Applicant’s arguments, see pre-appeal filed on 06/16/20222, with respect to the rejection(s) of claims 1-20 under 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haas.



    PNG
    media_image1.png
    784
    560
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658